Citation Nr: 1017797	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 
1952.  He died in December 2007.  The appellant is his 
surviving spouse.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Springfield, Massachusetts.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause 
of the Veteran's death and entitlement to DIC benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death in December 2007 the Veteran had 
an appeal pending for service connection for bilateral knee 
disability; the appellant, who is the Veteran's surviving 
spouse, filed her claim for accrued benefits in February 
2008.

2.  The evidence as it existed in the claims file in December 
2007 is at least in equipoise as to whether the Veteran's 
bilateral knee disability, diagnosed as bilateral knee 
replacements due to osteoarthritis, was caused or aggravated 
by his service-connected bilateral foot disability, and 
additionally is at least in equipoise as to whether the 
Veteran directly incurred disability of the knees during 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral knee disability, diagnosed as bilateral knee 
replacements due to osteoarthritis, for accrued benefits 
purposes, are met.  38 U.S.C.A. §§ 1110, 5121, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim of entitlement to service 
connection for bilateral knee disability for accrued benefits 
purposes.  Therefore, no further notice or development is 
needed with respect to this claim.

Merits of the Claim

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died. 38 U.S.C.A. § 5121 (as in effect on and 
after December 16, 2003); 38 C.F.R. § 3.1000.  The Board 
notes that Congress recently amended 38 U.S.C.A. § 5121 to 
repeal a two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  This change applies only to deaths 
occurring on or after the date of enactment, December 16, 
2003, as is the case here. See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), 
codified at 38 U.S.C. § 5121(a).

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or the evidence 
physically or constructively of record at the time of the 
veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 
13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a). Thus, 
the appellant cannot furnish additional evidence that could 
be used to substantiate her claim, and VA could not develop 
additional evidence that would substantiate the claims of 
entitlement to accrued benefits.  "Evidence in the file at 
date of death" means evidence in VA's possession on or before 
the date of the beneficiary's death, even if such evidence 
was not physically located in the VA claims folder on or 
before the date of death. 38 C.F.R. § 3.1000(d)(4); see also 
Hayes v. Brown, 4 Vet. App. 353 (1993).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving dependent is deemed to include a claim for any 
accrued benefits. 38 C.F.R. §§ 3.1000(c); 3.152(b) (2009).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a) (2006).  In Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that for a surviving 
dependent to be entitled to accrued benefits, "the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision."  The Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996), cert. denied, 117 S. Ct. 2478 
(1997), which stated that a consequence of the derivative 
nature of the surviving dependent's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving 
dependent has no claim upon which to derive his or her own 
application.  Jones, 136 F.3d at 1300.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The appellant is the Veteran's surviving spouse.  At the time 
of the Veteran's death, in December 2007, an appeal was 
pending for service connection for bilateral knee disability.  
The Veteran's claim had been received from the Veteran in 
March 2004; it was denied by the RO in a rating decision 
dated in November 2004; a notice of disagreement was received 
in November 2005; a statement of the case was issued in May 
2005; and a VA Form 9 was received in July 2005.  Thus, the 
Veteran's appeal on the issue of entitlement to service 
connection for a bilateral knee condition was pending at the 
time of his death in February 2007.  See 38 U.S.C.A. § 7105.  
The Veteran had requested a Board hearing and was scheduled 
to attend a Board hearing in his appeal in December 2007, the 
month during which he died.

At the time of his death in December 2007, the Veteran was 
service-connected for several disabilities, among which were 
bilateral metatarsalgia, rated as 10 percent disabling, 
effective from the date of his discharge from service in June 
1952, as awarded to the Veteran by an RO rating decision 
dated in November 1952.  In combination with other service-
connected disability he was rated as 100 percent disabled due 
to service-connected disability from March 31, 2004, until 
the time of his death.

The appellant's claim for accrued benefits was received in 
February 2008.

On review of the evidence in the claims file at the time of 
the Veteran's death, the Board notes that in October 2004 a 
VA examiner had diagnosed the Veteran as having bilateral 
total knee replacements due to osteoarthritis, and had opined 
that the Veteran's bilateral knee disability "was most 
likely 1/3 caused by his service connected foot issues..."  
The examiner further opined that the degeneration of the 
Veteran's knees was additionally caused by service-related 
factors such as crawling on his knees and diving into 
foxholes during his period of service in the military, as 
well as factors such as his age and being overweight.  This 
medical opinion appears well-considered and based on review 
of the claims file, a reasonably accurate history, physical 
examination of the Veteran, and application of sufficient 
medical expertise as reflected by the electronic signatures 
of a physician's assistant and a medical doctor at the end of 
the report.  

There is no medical opinion evidence against the appellant's 
claim for service connection for bilateral knee disability 
for accrued benefits purposes.
 

The Veteran's DD Form 214 reflects that the Veteran was a 
cannoneer in a field artillery unit in Korea during the 
Korean conflict.  His military occupational specialty and 
assignment trigger application of the provisions of 38 
U.S.C.A 
§ 1154(b), which provides in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary).  The Board finds 
that the Veteran's descriptions made during his lifetime of 
jumping into foxholes and crawling on his knees during 
service are credible and consistent with the places, types 
and circumstances of his service.  See 38 U.S.C.A. § 1154(a).

The Veteran had an appeal pending for service connection for 
bilateral knee disability at the time of his death in 
December 2007.  The appellant is the Veteran's surviving 
spouse and filed a claim for accrued benefits in February 
2008, within one year of the Veteran's death.  

There is a VA medical opinion of substantial probative weight 
indicating that the Veteran's bilateral knee disability was 
both caused or aggravated by his service-connected foot 
disability and also related directly to incidents that 
occurred during active service.  With no medical opinion 
evidence against the claim, the evidence is at least in 
equipoise in support of the appellant's claim for accrued 
benefits based on the Veteran's pending claim of entitlement 
to service connection for bilateral knee disability.  
Accordingly, entitlement to service connection for bilateral 
knee disability, diagnosed as bilateral total knee 
replacements due to osteoarthritis, for accrued benefits 
purposes, is warranted.   


ORDER

Entitlement to service connection for bilateral knee 
disability, diagnosed as bilateral total knee replacements 
due to osteoarthritis, for accrued benefits purposes, is 
granted.


REMAND

As discussed directly above, the appellant has been awarded 
accrued benefits based on a finding that entitlement to 
service connection for bilateral knee disability was 
warranted based on evidence in the claims file and a pending 
appeal by the Veteran at the time of his death.  

Apart from the now service-connected bilateral knee disorder, 
the Veteran's service-connected disorders include 
sensorineural hearing loss of both ears, metatarsalgia, 
tinnitus, and malaria.  In order to afford proper due 
process, the appellant must now be provided an opportunity to 
provide evidence and argument in light of the grant of 
service connection for bilateral knee disability.  

Because the issue of the cause of death of the Veteran must 
be resolved by analysis of all service-connected disorders, 
the Board must remand the claim to the RO via the Appeals 
Management Center (AMC) for further notice and 
readjudication.  Any negative Board determination in this 
regard before the appellant has the opportunity to provide 
additional evidence and argument may be prejudicial to her 
claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, as the appellant's representative noted in a 
February 2010 statement submitted in lieu of a VA Form 646 
(Statement of Accredited Representative in Appealed Case), 
the appellant has not received required VCAA-compliant notice 
with respect to her claims for service connection for the 
cause of the Veteran's death or for DIC benefits.  See 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  See also 38 C.F.R. § 
3.159.  

a) Provide the appellant written VCAA 
notice specific to her claims for DIC 
benefits and entitlement to service 
connection for the cause of the Veteran's 
death.  This should include the 
following:

(i) Notification of the conditions for 
which service connection was or is in 
effect as of the time of Veteran's 
death and the effective dates and 
compensation ratings for all such 
service-connected disabilities;

(ii) What is required to establish 
entitlement to service connection for 
the cause of the Veteran's death both 
on a direct and secondary basis; and 

(iii) What is required to establish 
entitlement to DIC benefits.

(b) The appellant should further be 
notified of the evidence that VA will 
seek to provide and that she is expected 
to provide.

(c) Request the appellant to identify all 
records of VA and non-VA health care 
providers that she contends may be 
relevant to her claim for service 
connection for the cause of the Veteran's 
death.  

(i) After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain 
records from each health care provider 
the appellant identifies.  

(ii) The appellant should also be 
advised that with respect to private 
medical evidence she may alternatively 
obtain the records on her own and 
submit them to the RO.
  
2. Thereafter, the RO should review the claims 
file and ensure that no other notification or 
development action, in addition to that 
directed above, is required.  This should 
include consideration of whether a VA medical 
opinion is required for a determination on the 
merits of the claim for service connection for 
the cause of the Veteran's death.  See 38 
U.S.C.A. § 5103A(d).  If further action is 
required, the RO should undertake it before 
further adjudication of the claim.



3. Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


